NO. 12-18-00002-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

BRETT MARSHALL FOUNTAIN,                                  §   APPEAL FROM THE
APPELLANT

V.                                                        §   COUNTY COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   UPSHUR COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of jurisdiction. Brett Marshall Fountain appeals
from his conviction for driving while license invalid. Sentence was imposed on September 29,
2017. Under the rules of appellate procedure, the notice of appeal must be filed within thirty
days after the trial court enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). Appellant did
not file a motion for new trial. See TEX. R. APP. P. 26.2(a)(2). Therefore, Appellant’s notice of
appeal was due to have been filed no later than October 30, 2017. Appellant filed his notice of
appeal on January 2, 2018.
         On January 3, this Court notified Appellant that the information received in this appeal
does not show the jurisdiction of this Court, i.e., there was no timely filed notice of appeal or
motion for extension of time to file a notice of appeal. See TEX. R. APP. P. 26.2, 26.3. We further
notified Appellant that the appeal would be dismissed unless the information was amended on or
before January 15 to show the Court’s jurisdiction. This deadline has now passed, and Appellant
has neither shown the jurisdiction of this Court nor otherwise responded to its January 3 notice.
Accordingly, the appeal is dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered January 18, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         JANUARY 18, 2018


                                        NO. 12-18-00002-CR


                               BRETT MARSHALL FOUNTAIN,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                   Appeal from the County Court
                           of Upshur County, Texas (Tr.Ct.No. 38,661)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.